Case 2:20-cv-02702-DMG-PJW Document 19 Filed 06/02/20 Page 1 of 5 Page ID #:291



                                   UNITED STATES DISTRICT COURT                          JS-6 / REMAND
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 20-2702-DMG (PJWx)                                             Date     June 2, 2020

  Title Carlos Arteaga v. FCA US LLC, et al.                                                       Page     1 of 5

  Present: The Honorable          DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                         NOT REPORTED
                 Deputy Clerk                                                       Court Reporter

      Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)
               None Present                                                        None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [12]

         This matter is before the Court on the Motion to Remand (“MTR”) filed by Plaintiff
  Carlos Arteaga. [Doc. # 12.] Defendant FCA US LLC (“FCA”) filed its opposition on May 15,
  2020. [Doc. # 15.]1 For the reasons set forth below, the MTR is GRANTED.

                                                      I.
                                                 BACKGROUND

          On February 14, 2020, Plaintiff filed a complaint in Los Angeles County Superior Court
  against FCA, alleging violations of California’s Song-Beverly Consumer Warranty Act (“Song-
  Beverly Act”), Cal. Civ. Code § 1790 et seq., and fraudulent concealment. Notice of Removal,
  Ex. A (“Compl.”) [Doc. # 1-2]. Plaintiff’s allegations arise from his purchase of a 2016 Dodge
  Challenger (“the Vehicle”), which was manufactured or distributed by FCA. Id. at ¶ 8. Plaintiff
  also brings a claim for negligent repair against the dealership that performed maintenance and
  repair services on the car, Dependable Chrysler Dodge Jeep Ram (“Dependable”). Id. at ¶¶ 165–
  169.

        On March 23, 2020, FCA removed the case to this Court, asserting diversity jurisdiction.
  See Notice of Removal [Doc. # 1]. On May 6, 2020, Plaintiff filed his MTR. [Doc. # 12.]

                                                     II.
                                              LEGAL STANDARD

         Diversity jurisdiction under 28 U.S.C. section 1332 requires that the parties to a suit be of
  diverse citizenship. Diaz v. Davis (In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234
  (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)). “A defendant seeking

          1
            Plaintiff filed a reply brief for a different case at Doc. # 17. Since a reply brief is not a required
  document, see C.D. Cal. R. 7-10, the Court finds this matter appropriate for disposition, having read and considered
  the Motion and the Opposition.

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-02702-DMG-PJW Document 19 Filed 06/02/20 Page 2 of 5 Page ID #:292



                               UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-2702-DMG (PJWx)                                      Date     June 2, 2020

  Title Carlos Arteaga v. FCA US LLC, et al.                                             Page     2 of 5

  removal has the burden to establish that removal is proper and any doubt is resolved against
  removability.” Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034 (9th Cir.
  2008). “The burden of establishing federal subject matter jurisdiction falls on the party invoking
  removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir.
  2009) (citing Toumajian v. Frailey, 135 F.3d 648, 652 (9th Cir. 1998)). There is a “strong
  presumption against removal jurisdiction,” and courts must reject it “if there is any doubt as to
  the right of removal in the first instance.” Geographic Expeditions, Inc. v. Estate of Lhotka ex
  rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566
  (9th Cir. 1992) (per curiam)) (internal quotation marks omitted).

          “[T]here is a general presumption against fraudulent joinder.” Hamilton Materials, Inc.
  v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Yet, fraudulently joined defendants
  do not defeat removal on diversity grounds. Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318
  (9th Cir. 1998). “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s
  presence in the lawsuit is ignored for purposes of determining diversity, ‘[i]f the plaintiff fails to
  state a cause of action against a resident defendant, and the failure is obvious according to the
  settled rules of the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)
  (quoting McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)).

          When contesting removal, a plaintiff is limited to the allegations stated in his complaint.
  See Ritchey, 139 F.3d at 1318 (to determine whether joinder of a defendant is fraudulent, district
  courts must “look only to a plaintiff’s pleadings to determine removability” and “will determine
  the ‘existence of federal jurisdiction . . . solely by an examination of the plaintiff’s case.’”)
  (citations omitted). A defendant opposing remand may introduce evidence beyond the pleadings
  to establish fraudulent joinder. Id. (citing McCabe, 811 F.2d at 1339). If there is even “a
  possibility that a state court would find that the complaint states a cause of action against any of
  the resident defendants, the federal court must find that the joinder was proper and remand the
  case to the state court.” Grancare, LLC v. Thrower ex rel. Mills, 889 F.3d 543, 548 (9th Cir.
  2018) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). To that end,
  “[r]emand must be granted unless the defendant shows that the plaintiff would not be afforded
  leave to amend his complaint to cure [the] purported deficiency.” Padilla v. AT&T Corp., 697 F.
  Supp. 2d 1156, 1159 (C.D. Cal. 2009) (citation and internal quotation marks omitted); see also
  Rangel v. Bridgestone Retail Ops., LLC, 200 F. Supp. 3d 1024, 1033 (C.D. Cal. 2016) (same).




  CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-02702-DMG-PJW Document 19 Filed 06/02/20 Page 3 of 5 Page ID #:293



                                    UNITED STATES DISTRICT COURT                          JS-6 / REMAND
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 20-2702-DMG (PJWx)                                             Date      June 2, 2020

  Title Carlos Arteaga v. FCA US LLC, et al.                                                        Page     3 of 5

                                                       III.
                                                   DISCUSSION

         Plaintiff asserts that the Court lacks subject matter jurisdiction under 28 U.S.C. section
  1332 because the parties are not completely diverse. FCA is a Delaware limited liability
  company with its principal place of business in Michigan. Notice of Removal at ¶ 28.
  Dependable is a Delaware corporation with its principal place of business in California. Id. at
  ¶ 30. Plaintiff is a California citizen. Id. at ¶ 27. FCA contends that the Court should disregard
  Dependable for diversity purposes because Dependable was fraudulently joined to eliminate the
  Court’s jurisdiction.2 In the alternative, FCA asks the Court to exercise discretion under Federal
  Rule of Civil Procedure 21 to sever Dependable from this action. See Opp. at 28–29.3

  A.      Fraudulent Joinder

         FCA argues that Plaintiff fraudulently joined Dependable because (1) Plaintiff failed to
  adequately plead his claim against Dependable, and (2) the economic loss rule bars Plaintiff’s
  negligent repair claim against Dependable. Neither of these arguments is persuasive.

          First, FCA argues that Plaintiff does not state a viable claim for negligent repair against
  Dependable. Plaintiff alleges that Dependable failed “to properly store, prepare and repair” the
  Vehicle, but he does not allege facts regarding the date of service and conduct of Dependable.
  Compl. at ¶ 168. But, as stated above, “[r]emand must be granted unless the defendant shows
  that the plaintiff would not be afforded leave to amend his complaint to cure the purported
  deficiency.” Padilla, 697 F. Supp. 2d at 1159. Even assuming that Plaintiff’s negligent repair
  claims are insufficiently pled, FCA has not shown that, given California’s liberal amendment
  standard, Plaintiff would not be granted the chance to amend his complaint. See Howard v.
  County of San Diego, 184 Cal. App. 4th 1422, 1428 (2010) (stating that a California “court's

          2
              FCA also contends that the Court should disregard Plaintiff’s MTR because it does not meet the
  requirements of Local Rule 7-3. Opp. at 9–10. Local Rule 7-3 requires “counsel to discuss thoroughly, preferably
  in person, the substance of the contemplated motion and any potential resolution,” so that parties might “eliminate[]
  the necessity for a hearing.” C.D. Cal. R. 7-3; see Hernandez v. Sessions, 872 F.3d 976, 1000 n.29 (9th Cir. 2017)
  (stating that Local Rule 7-3 is “an administrative mechanism to reduce unnecessary burdens on the district court’s
  resources”). The Court finds that Plaintiff substantially complied with Local Rule 7-3, since Plaintiff advised FCA
  of his intent to move for remand on April 17, 2020, 19 days before filing his motion to remand. Dolin Decl. at ¶ 3,
  Ex. 1 [Doc. # 12-3]; see Colodney v. County of Riverside, 651 F. App’x 609, 611 (9th Cir. 2016) (finding that the
  district court did not abuse its discretion by declining to find a violation of Local Rule 7-3 where counsel e-mailed
  the opposing side in an attempt to meet and confer seven days before filing a motion).
          3
              All page references herein are to page numbers inserted by the CM/ECF system.

  CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-02702-DMG-PJW Document 19 Filed 06/02/20 Page 4 of 5 Page ID #:294



                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-2702-DMG (PJWx)                                     Date     June 2, 2020

  Title Carlos Arteaga v. FCA US LLC, et al.                                           Page     4 of 5

  discretion will usually be exercised liberally to permit amendment of the pleadings”). Thus,
  FCA failed to meet its heavy burden to show that it would be impossible for Plaintiff to state a
  viable cause of action against a non-diverse defendant. See Grancare, 889 F.3d at 550 (stating
  that a district court must consider “whether a deficiency in the complaint can possibly be cured
  by granting the plaintiff leave to amend.”).

          Second, the economic loss rule does not bar Plaintiff’s negligent repair claim. The
  economic loss rule “requires a purchaser to recover in contract for purely economic loss due to
  disappointed expectations, unless he can demonstrate harm above and beyond a broken
  contractual promise.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988 (2004). The
  rule exists to prevent “the law of contract and the law of tort from dissolving one into the other.”
  Id.

          California courts recognize several exceptions to the rule, such as when subcomponents
  cause damage to the whole. The economic loss rule allows recovery in tort “when a product
  defect causes damage to ‘other property,’ that is, property other than the product itself,” whereas
  “[t]he law of contractual warranty governs damage to the product itself.” Jimenez v. Superior
  Court, 29 Cal. 4th 473, 483 (2002). Plaintiff alleges that this exception applies because
  problems with various components, such as the electrical system and transmission, “impair[ed]
  the use, value, or safety of the Vehicle.” Compl. at ¶ 10. The economic loss rule does not bar
  recovery in tort for damages that these components cause to the Vehicle in which they have been
  incorporated. Sabicer v. Ford Motor Co., 362 F. Supp. 3d 837, 841 (C.D. Cal. 2019). Whether
  or not the defects alleged by Plaintiff actually harmed the value or safety of the Vehicle is a
  question of fact that the Court does not resolve at the pleading stage.

          Furthermore, California courts also recognize an exception to the economic loss rule
  where the contract at issue is for services, rather than goods. See N. Am. Chem. Co. v. Superior
  Court, 59 Cal. App. 4th 764, 780–81 (1997). In such cases, negligent failure to competently
  perform contractual duties “may be both a breach of contract and a tort.” Id. at 774; see also
  Ladore v. Sony Comput. Entm’t Am., LLC, 75 F. Supp. 3d 1065, 1075 (N.D. Cal. 2014) (citing N.
  Am. Chem. Co. and recognizing that the economic loss rule does not bar recovery in tort arising
  from a contract for services). This Court has found that California law regarding exceptions to
  the economic loss rule is “not well-settled.” Gayou v. Ford Motor Co., No. CV 18-10407-DMG
  (JEMx), 2019 WL 1325846, at *3 (C.D. Cal. Mar. 25, 2019). The Court therefore cannot say
  that, as a matter of California law, it would be impossible for Plaintiff to bring a tort claim for
  negligent repair based on a contract for services. Even if Plaintiff did not adequately plead the
  service-contract exception to the economic loss rule in his original complaint, Plaintiff is not
  barred from amending his complaint. See Grancare, 889 F.3d at 549.

  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-02702-DMG-PJW Document 19 Filed 06/02/20 Page 5 of 5 Page ID #:295



                               UNITED STATES DISTRICT COURT                  JS-6 / REMAND
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 20-2702-DMG (PJWx)                                     Date     June 2, 2020

  Title Carlos Arteaga v. FCA US LLC, et al.                                           Page     5 of 5

  B.      Rule 21 Severance

           FCA also requests, in the alternative, that the Court exercise its discretion under Federal
  Rule of Civil Procedure 21 to sever Dependable from this case. Opp. at 28–29. A district court
  has “discretionary power to perfect its diversity jurisdiction by dropping a nondiverse party.”
  Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir. 1980). But the discretion to dismiss a
  party “is not a requirement that [courts] do so.” Mendoza v. Nordstrom, 865 F.3d 1261, 1266
  (9th Cir. 2017). Indeed, the discretion to sever a party under Rule 21 should be “exercised
  sparingly after considering whether such dismissal will prejudice any of the parties in the
  litigation.” Sabicer, 362 F. Supp. 3d at 842 (citing Newman-Green, Inc. v. Alfonzo-Larrain, 490
  U.S. 826, 832 (1989)). The Court finds that it would be inappropriate to sever Dependable from
  the case because Plaintiff’s claims against FCA and Dependable are “sufficiently intertwined,
  factually and legally, that severance would be inconvenient and inefficient.” Id. In the interest
  of judicial efficiency, and to save the parties from duplicating their litigation efforts, the Court
  declines to sever Dependable from the action.

          In sum, FCA has failed to show that Dependable is fraudulently joined in this action.
  Accordingly, the Court cannot disregard Dependable’s citizenship. Because the Plaintiff and
  Dependable are non-diverse, the Court lacks subject matter jurisdiction and need not consider
  Plaintiff’s additional argument that the amount in controversy requirement is not met. The
  action must therefore be remanded to the Los Angeles County Superior Court. See 28 U.S.C.
  § 1447(c).

                                               IV.
                                           CONCLUSION

      In light of the foregoing, Plaintiff’s MTR is GRANTED. The case is hereby
  REMANDED to the Los Angeles County Superior Court. The June 5, 2020 hearing is
  VACATED.

  IT IS SO ORDERED.




  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
